Title: To Thomas Jefferson from John Rhea, 6 July 1805
From: Rhea, John
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Sullivan Courthouse July 6th. 1805
                  
                  Your Letter of the 13th. of June last arrived at the office here last week, but by reason of my absence was not received untill this day—The information, thereby conveyed, which You have honored me with, is to me extremely acceptable, commanding my sincere gratitude and acknowledgment—and I have no hesitation to think that the reception of the renewing commission will have a due and proper effect—
                  Since my Letter of the twenty fourth of May—I had the pleasure of addressing one to You from Hawkins Courthouse—, it contained some little statement of a conversation between Mr Duffield and me at that place—also of his departure from that place for orleans, and inclosed a certain paper—which Letter, I anxiously hope, has arrived to You—
                  I feel the force of what You request in Your Letter—I have already began the enquiry, the inclosure in my last, is the effect in one place,—and I have good hopes, of being able to remove any yet remaining unfavorable impression respecting Mr Duffield which hath been made by the information given to You.
                  I was lately at Knoxville, but did not see Mr Tremble, he was absent attending a court—
                  I have the honor to be with the most sincere esteem and respect Your obedient Servant
                  
                     John Rhea
                     
                  
               